Citation Nr: 1447118	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  06-32 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Whether a June 1975 rating decision, denying service connection for Scheuermann's disease of the dorsal spine with associated strain (back disability), may be revised or amended on the basis of clear and unmistakable error (CUE).
 
2. Entitlement to an increased rating for the Veteran's left knee disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel



INTRODUCTION

The Veteran served as a member of the United States Army, with active service from August 1972 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office Lincoln, Nebraska (RO). 

Because of the extensive history of the Veteran's left knee claim, the Board concludes that a brief recitation of pertinent facts would be helpful. 

In March 2005, the Veteran filed a claim to establish service connection for a left knee disability. In a June 2005 rating decision, the RO, among other adjudicative actions, granted service connection for patellofemoral compartment degenerative joint disease of the left knee; a 10 percent evaluation was assigned, effective from March 7, 2005. The Veteran expressed disagreement with this determination, among others, and subsequently perfected an appeal to the Board. 

In May 2009, the Board, inter alia, denied the Veteran's claim for an increased evaluation for the service-connected left knee disability, and the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a January 2010 Order, the Court granted a Joint Motion for Remand (JMR) filed by the parties, and remanded the matter, among others, to the Board for further analysis of whether a higher evaluation based upon additional functional loss due to pain on motion, flare-ups and repetition was warranted. 

In light of the instructions of the January 2010 Court-adopted JMR, the Board, inter alia, remanded the Veteran's claim for additional evidentiary development in June 2010.  After the RO attempted to substantially comply with the Board's June 2010 remand instructions, the Veteran's claim was returned to the Board. 

The Veteran's claim was subsequently remanded for further evidentiary and procedural development in December 2010 and June 2011. 

 In a simultaneous rating decision and Supplemental Statement of the Case (SSOC), the RO established a separate 30 percent evaluation for limitation of extension of the left knee due to degenerative joint disease, effective September 15, 2011.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); see also VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98. 

While the Veteran did not express disagreement with the assigned evaluation or effective date, the Court has held that the Board may take jurisdiction of issues that have not been perfected to the Board if they are inextricably intertwined with an issue on appeal.  See generally, Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, S. Ct. 75 (U.S. 2011).  As such, the issue remained before the Board, and these actions have not resulted in prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  The Board, thereafter, merged this separate award (limitation of extension of the left knee) with the Veteran's appeal concerning his service-connected left knee disability. 

In May 2012, the Board, inter alia, denied the Veteran's claim for an increased evaluation for the Veteran's service-connected left knee disability, to include entitlement to an increased evaluation for limitation of extension of the left knee. The Veteran appealed the portion of the Board's May 2012 decision which denied entitlement to an increased evaluation for limitation of extension of the left knee to the Court.  In a January 2013 Order, the Court granted a JMR filed by the parties earlier that month, and remanded the matter to the Board.  In its Order, the Court specified that the Veteran's claim pertaining to limitation of extension of the left knee was subject to the remand; the Court left undisturbed the Board's other holdings in the May 2012 decision. 

In July 2013, the Board, inter alia, denied the Veteran's claim for CUE with the June 1975 rating decision, and the Veteran appealed the Board's denial to the Court.  In a February 2013 Order, the Court granted a JMR filed by the parties, and remanded the matter to the Board for further analysis of whether the Veteran's back disorder, at the time of the June 1975 rating decision, was the result of aggravation or the natural progression of the developmental condition. 

The issue of entitlement to an increased rating for the Veteran's left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a June 1975 rating decision, the RO denied the Veteran's service connection claim for a back condition on the basis that there was no definite showing of in-service aggravation of the Veteran's back condition.


CONCLUSION OF LAW

The RO's June 1975 rating action that denied service connection for a back condition was clearly and unmistakably erroneous.  38 U.S.C.A. §§ 1110 , 5109A, 7104, 7105 (West 2002); 38 C.F.R. § 3.104(a) , 3.105(a), 3.160(d), 20.302, 20.1103 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, with respect to the claim decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


In June 1975, the RO denied the Veteran's service connection claim for a back condition after considering service treatment records, the report of a May 1975 VA examination, and statements from the Veteran.  As stated in the June 1975 rating decision, the RO concluded that service connection was not warranted because the evidence reflected that the Veteran's low back disability was congenital in nature and was not aggravated by military service.  See 38 C.F.R. § 3.156(c) (2014). Although the Veteran expressed disagreement with this determination in a timely fashion and was provided a statement of the case which continued to deny his claim, he did not file a VA Form 9 or another document which may be interpreted as a substantive appeal. 

Presently, the Veteran seeks to collaterally attack the finality of the June 1975 RO rating decision on the basis of CUE. 

Pursuant to 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE; however, if the evidence establishes CUE, the prior decision will be reversed and amended, resulting in the same effect as if the corrected decision had been made on the date of the reversed decision. For the evidence to sufficiently establish CUE in a prior determination, there must be a sufficient showing that (1) the correct facts, as known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997); see also Pierce v. Principi, 240 F.3d 1348, 1354 (Fed. Cir. 2001). 

To warrant a finding of CUE, there must have been the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).  The basis for this standard is that, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable." Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

A CUE is a very specific and rare kind of "error."  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, with which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUEs "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313. 

A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to clear and unmistakable error, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995). 

The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record.  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993). 

The mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). 

Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993). 

In light of the foregoing, it must be shown that either the correct facts were not considered by the RO or that applicable laws and regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996). 

As a threshold matter, the Board finds the arguments advanced by the Veteran and his private attorney to allege CUE have been conveyed with the requisite specificity and, will therefore, adjudicate the merits of the claim. See Simmons v. Principi, 17 Vet. App. 104, 114-115 (2003); see also Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing the denial of a CUE claim, due to the pleading deficiency, and the denial of a CUE on the merits). 

As reflected in an June 2014 statement from the Veteran's private attorney, among others, it is asserted that, in the June 1975 rating decision, the RO committed CUE in stating that "there is no definite evidence of aggravation [of the Veteran's Scheuermann's disease]," based partly on the opinion from the May 1975 VA examiner, which found that the Veteran's congenital low back condition was "possibly" aggravated by his in-service low back injury.  It is argued that there was ample evidence in the Veteran's service treatment records and post-service medical records available at the time of the June 1975 rating decision that the Veteran's congenital low back condition was aggravated during his period of active duty service.

The February 2014 Joint Motion found that reasonable minds, in reviewing the June 1975 rating decision, may conclude that the result would have been manifestly different if the statutory and regulatory provisions extant at the time of the decision had been properly applied, specifically 38 U.S.C.A. § 1153 (formerly 38 U.S.C.A. § 353) and 38 C.F.R. § 3.306(a).  Pursuant to this statue and regulation, a preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2012).  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2012); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).   Congenital or developmental defects as such are not diseases within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c).  However, VA Office of General Counsel determined that service connection could be granted for congenital or developmental disabilities based upon aggravation.  See VAOPGCPREC 1-85 (Mar. 5, 1985), subsequently reissued as VAOPGCPREC 82-90 (July 18, 1990) (congenital or developmental defects can be subject to superimposed disease or injury; if during military service, superimposed disease or injury does occur, service connection may indeed be warranted for the resultant disability).  Ergo, relevant questions for the RO in July 1975 under this statute and regulation would have been whether the preexisting congenital disability increased in severity during active service, and whether any such increase constituted aggravation beyond the natural progress of the disability.  

The Joint Motion emphasized that the May 1975 VA examiner did not provide a specific statement as to whether the aggravation of the Veteran's Scheuermann's disease was beyond the natural progress of the disease.  The Veteran had reported that he began experiencing back symptomatology in 1973, and that an in-service motor vehicle accident in April 1973 had exacerbated the condition.  The VA examiner indicated that X-rays revealed prominent dorsal kyphosis which was most likely a result of Scheuermann's disease as a teenager, but was possibly aggravated by an in-service injury.  Taking this examination into account, the Joint Motion determined that there may be CUE in the Board's June 1975 rating decision insomuch as it concluded that service connection must be denied because there was no definite showing of aggravation of the back condition.  

The Joint Motion further emphasized that the Veteran suffered from a developmental back disability which was not symptomatic or noted on physical examination upon his entry into service in August 1972, and that it was not until the April 1973 in-service motor vehicle accident that the Veteran's back became symptomatic and a disorder was noted to exist.  Following the in-service motor vehicle accident, the back disorder was treated with medication and physical therapy.  Although the May 1975 VA examiner did not consider whether the status of the developmental back disorder at the time of the 1975 claim's adjudication was the natural progression of the disease, the examiner did find that the Veteran's back disorder was "possibly" aggravated by his period of military service.  

The Board agrees that there was CUE in the June 1975 rating decision.  At the time of the June 1975 decision, the applicable criteria stated that "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  38 U.S.C. 2312.  Courts have held that that the presumption of soundness, which is currently set forth in 38 U.S.C.A. § 1111, requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner; Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011).  In sum, when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits. 

As explained in Wagner, 370 F.3d at 1096, and more recently in Patrick, "both the plain language and legislative history of section 1111 make clear that the presumption of soundness can only be rebutted by clear and unmistakable evidence both that a condition existed prior to service and that it was not aggravated by service."  Patrick, 668 F.3d at 1328.

Notably, both the guidance from VA's General Counsel and the holding in Wagner post-date the June 1975 rating decision by many years.  Prior to those developments in the law, the provisions of 38 C.F.R. § 3.304(b) required only a finding that clear and unmistakable evidence showed that an injury or a disease existed prior to service in order to rebut the presumption of soundness.  The provisions of 38 C.F.R. § 3.304(b) were not invalidated as being inconsistent with 38 U.S.C.A. § 1111 until many years after the June 1975 rating decision.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003); Jordan v. Principi, 17 Vet. App. 261 (2003); see also Wagner.  Prior to that time, the regulation provided that the presumption of sound condition may be rebutted by clear and unmistakable evidence that an injury or disease existed prior to service, without the additional burden of showing that the injury or disease was not aggravated by service.  However, as set forth by the Federal Circuit, 38 U.S.C.A. § 1111 required consideration of both questions.  As Wagner merely clarified what the evidentiary standard always had been, this was not a new interpretation or law.  Accordingly, the clear-and-unmistakable-evidence standard should have been applied to the issue of aggravation in the June 1975 rating decision.  See Patrick, supra.  In this case, the RO improperly concluded that the claimed condition preexisted service without making a finding that there was clear and unmistakable evidence of preexistence and the additionally required finding as to whether there was clear and unmistakable evidence that condition was not aggravated by service.  The applicable law and regulation were not correctly applied in the rating decision at issue.

The record before the rating agency in June 1975 contained no evidence suggesting that the disability was either not permanently aggravated during service or that any increase in disability was due to the natural progress of the Veteran's Scheuermann's disease.  The treatment records instead indicated onset of symptoms during service following the April 1973 motor vehicle accident, and the opinion from the May 1975 VA examiner indicated that the Veteran's Scheuermann's disease was possibly aggravated by his April 1973 in-service motor vehicle accident.  At the time of the June 1975 rating decision, and pursuant to 38 U.S.C.A. § 1153 (formerly 38 U.S.C.A. § 353) and 38 C.F.R. § 3.306(a), the evidence was sufficient to support a grant of service connection for a back disability based on in-service aggravation.  Had the rating agency in June 1975 properly applied extant law, i.e., made a specific determination as to whether or not there was clear and unmistakable evidence that the Veteran's back symptomology at the time was due to the natural progress of his Scheuermann's disease rather than aggravated by the in-service motor vehicle accident, the outcome would have been manifestly different.  Consequently, the June 1975 rating decision erred in its denial of service connection for a back disability. 

But for the rating decision's legal errors, the outcome in the June 1975 rating decision would have been a grant of service connection for a back disability due to in-service aggravation of a preexisting congenital condition.  Based on the foregoing findings, the Board concludes that the June 1975 rating decision, to the extent it denied service connection for a back disability, is clearly and unmistakably erroneous; therefore, the rating decision should be reversed, resulting in a grant of service connection for a back disability, effective from August 1974, the date of the Veteran's separation from service.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  


ORDER

As the June 1975 rating decision which denied service connection for a back condition contained CUE, it is reversed to reflect the grant of service connection for Scheuermann's disease of the dorsal spine with associated strain, effective August 1974.





REMAND

The Board's July 2013 decision also remanded the issue of entitlement to an compensable evaluation for limitation of extension of the left knee prior to September 15, 2011, for additional development.  Specifically, the Board's Remand instructions directed the RO to obtain a supplemental VA medical opinion with respect to the severity of the Veteran's left knee, and then to review the claim on the basis of additional evidence.   If the benefit sought was not granted to the fullest extent, then the RO was directed to furnish the Veteran and his private attorney with an supplemental statement of the case and afford them a reasonable opportunity to respond before returning the record to the Board for further review.

Here, a review of the files uploaded to the Virtual VA database reveals that a VA supplemental opinion with respect to the Veteran's left knee was obtained in August 2013.  Subsequently, a rating decision was issued in July 2014 which granted entitlement to service connection for limitation of left knee extension due to degenerative joint disease, with an evaluation of 10 percent effective March 7, 2005, and an evaluation of 30 percent continued from September 15, 2011; as well as entitlement to service connection for limitation of left knee flexion, with a noncompensable evaluation effective September 15, 2011.  

However, the Board emphasizes that this was not a full grant of the benefits sought on appeal for the Veteran's left knee disability, and that the RO did not furnish the Veteran and his private attorney with a supplemental statement of the case, as explicitly directed by the Board's July 2013 Remand.  Accordingly, a remand is mandatory.  Stegall v. West, 11 Vet. App. 268 (1998). 


Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his private attorney with a supplemental statement of the case and afford them a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


